In a medical malpractice action, defendant appeals from an order of the Supreme Court, Kings County, entered August 14, 1974, which denied his motion for summary judgment. Order modified by adding to the decretal paragraph thereof, the following: "without prejudice to renewal after completion of all preliminary procedures”. As so modified, order affirmed, without costs. In this malpractice action, in which the defendant doctor raises the defense that the Workmen’s Compensation Law provided plaintiff’s sole and exclusive remedy, the proofs are not sufficient to satisfy the requirements of Garcia v Iserson (33 NY2d 421). Rabin, Acting P.J., Hopkins, Martuscello, Cohalan and Munder, JJ., concur.